Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 are under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, drawn to a composition comprising dispersed electrospun polymeric hydrophobic fibers in the reply filed on September 20, 2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-7 as filed on March 1, 2021 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 3, 2021, June 3, 2022 and September 23, 2022 were considered.

Claim Objections
Claims 2, 4 and 5 are objected to because of the following informalities: 
Claim 2:  a comma should be inserted after the preamble consistent with the formatting of the other dependent claims.  
Claim 2:  “in form of” should recite “in the form of”.
Claim 4 should presumably recite “wherein the polymer of the electrospun polymeric hydrophobic fibers is selected from” or some variation thereof because the group enumerates varies types / classes of polymers.
Claim 4:  the duplicate recitations of PLA, PVC and of PTFE should be deleted.
Claim 5:  a space should be inserted between the numeric values and the corresponding units.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 3 recites the active ingredient.  There is insufficient antecedent basis for this limitation because the antecedent in claim 1 recites at least one active ingredient and it is unclear whether the active ingredient references one, more than one, or all of the at least one active ingredient set forth in claim 1.  

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 2 recites the form of a solution, however, claim 1 from which claim 2 depends recites the fibers are dispersed.  Because a dispersion is not a solution, the form of a solution of claim 2 omits the limitation of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 2017/0182206, published June 29, 2017).
Regarding claims 1, 2 and 4
Johnson teach a composition comprising a plurality of electrospun fiber fragments comprising at least one polymer and a carrier medium such as PBS (title; abstract; paragraphs [0033], [0083], [0089]; Example 6; claims).  Polymers include a polylactic acid (hydrophobic) (paragraphs [0047], [0105]).  Addition of the fragments to the carrier produces a suspension (dispersion) (paragraph [0083]).  The suspension may be applied topically (cosmetic) (paragraphs [0083], [0085]).
Regarding claim 3
Johnson teach the polymer solution for electrospinning may further comprise additional materials such as peptides, DNA or/and RNA (paragraph [0050]; also [0082], [0088]). 
Regarding claim 5
Johnson teach an average fragment diameter of about 0.1 micron (paragraph [0033]). 

	The above teachings therefore anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0182206, published June 29, 2017).
	The teachings of Johnson have been described supra with regard to the anticipation of claims 1-5.  Claims 1-5 are therefore also obvious over Johnson.
	Johnson further teach the suspension may comprise the fiber fragments from about 0.001 to 50 wt% (paragraph [0083]).  
	Regarding claim 6, because the concentration range taught by Johnson does not fall entirely within the claimed range of about 0.01 to 10 wt% and does not overlap the claimed range with sufficient specificity, anticipation cannot be found.  See MPEP 2131.03.  However, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2017/0182206, published June 29, 2017) as applied to claims 1-6 above, and further in view of Naruse et al. (US 2007/0196401, published August 23, 2007).
The teachings of Johnson have been described supra.
Johnson teach applications of the fiber fragment suspensions include medical or/and cosmetic (paragraph [0085]).  And Johnson teach the suspensions may include additional components inclusive of bioactive components (paragraph [0088]).
Johnson do not teach the composition further comprises an antioxidant, moisturizer, surfactant or humectant as required by claim 7.
This deficiency is made up for in the teachings of Naruse.
Naruse teach solutions, emulsions and gels comprising polymer / polylactic acid nanofibers (title; abstract; paragraph [0067]; claims).  The solution, emulsion or gel functions as the dispersion medium (carrier) of the nanofibers and comprises as solvent an adequate combination of water and/or an oil and/or an organic solvent such as glycerol (paragraph [0083]; Examples 10, 16).  Glycerol is moisture retaining agent which is capable of keeping the skin moist, fresh and youthful (paragraph [0003]).
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the suspensions of Johnson to further comprise glycerol as taught by Naruse because glycerol is moisture retaining agent which is capable of keeping the skin moist, fresh and youthful.  There would be a reasonable expectation of success because Johnson embrace additional bioactive components within the suspensions and because Johnson embrace cosmetic applications of the suspension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633